Title: From Abigail Smith Adams to Catherine Maria Frances Johnson Smith, 14 April 1815
From: Adams, Abigail Smith
To: Smith, Catherine Maria Frances Johnson



My dear Granddaughter
Quincy April 14 1815

I will not let my dear Boys leave me without taking a few lines to you, my Heart and hands have been full, the parting with the Children, I felt as a weight upon my Heart. added to this I am calld to weep over a dear beloved, only Sister, Suddenly taken from the world; without one  Sad adieu to a fond doating husband, a darling daughter, and beloved Son.
you did not know her, but your husband has experienced with many others, her Maternal, tenderness her watchfull care, her parental advise—he will mourn her loss.
you must excuse this mournfull Strain—I could not have written you at all, if I could not have poured out my griefs. alass old wounds are opened anew.
I thank you my dear Kitty for your Letter, and I long to See my Great rand daughter, whom I learn you have named for my dear Caroline—there is but one other name I could have wished her to have borne, not because it is my own, but that of one, whose memory is very, very dear to me
I find from high Authority that mr Smith will have it at his option to go to England as Secretary of Legation, or return to America—I am not competent to Judge what is best for him. he knows best, I presume—I shall rejoice to hear that you are once more a collected family—
I forward you some Letters from your Friends at Washington, and Shall always rejoice to hear of your Welfare. with Love to mr Smith I subscribe your / affectionate GM
A Adams